Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 1 of 26 Page ID #448



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

  CATHERINE ALEXANDER,                                    )
                                                          )
                                                          )
                        Plaintiff,                        )
                                                          )       Case no: 3:18-CV-966
  v.                                                      )
                                                          )
  TAKE-TWO INTERACTIVE SOFTWARE, INC.;                    )
  2K GAMES, INC.; 2K SPORTS INC.;                         )
  WORLD WRESTLING ENTERTAINMENT,                          )
  INC.; VISUAL CONCEPTS ENTERTAINMENT;                    )
  YUKE’S CO., LTD.; and YUKE’S LA INC. ,                  )
                                                          )
                      Defendants.                         )

             DEFENDANT WORLD WRESTLING ENTERTAINMENT, INC.’S
       OBJECTIONS TO PLAINTIFF’S SECOND SET OF REQUESTS FOR ADMISSION

          Defendant World Wrestling Entertainment, Inc. (“WWE”) respectfully submits the

  following objections (the “Objections”) to Plaintiff’s Second Set of Requests for Admission (the

  “Requests”).

                                     PRELIMINARY STATEMENT

          1.     WWE asserts these Objections without waiver of, and intending to preserve, any

  information in response to the Requests that is protected by the attorney-client privilege, the

  attorney work product doctrine, the joint defense privilege, and any other applicable privilege,

  immunity, protection or restriction, or which is otherwise not discoverable under the Federal

  Rules of Civil Procedure, federal statutes and/or common law. Inadvertent revealing of

  information subject to any applicable privilege or protection, including, but not limited to, the

  attorney-client privilege or the attorney work-product doctrine, is not intended to be, and shall

  not operate as, a waiver of any such privilege or protection, in whole or in part.

          2.     WWE asserts these Objections without waiver of, and intending to preserve:



                                                   1
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 2 of 26 Page ID #449



                  a.     All questions as to competency, relevancy, materiality, and admissibility

  of evidence for any purpose of WWE’s responses, or subject matter thereof, in this or any other

  action, and WWE’s responses are similarly not to be deemed an admission as to the competency,

  relevancy, materiality, or admissibility of evidence for any purpose in this action;

                  b.     The right to object on any ground to the use of WWE’s responses, or the

  subject matter thereof, in this or any other action; and

                  c.     The right at any time to revise, correct, and supplement, clarify and/or

  amend any response furnished.

         3.       WWE asserts these Objections based on its interpretation and understanding of

  each Request.

         4.       WWE asserts these Objections in accordance with the Federal Rules of Civil

  Procedure and the Local Rules. WWE objects, and shall not respond, to the Requests to the

  extent that they purport to impose obligations beyond those set forth in the Federal Rules of Civil

  Procedure or the Local Rules.

         5.       Insofar as the Requests define the “videogames WWE 2K16, WWE 2K17 and

  WWE 2K18” by the term “Infringing Games,” this term misleadingly implies that these video

  games infringe Plaintiff’s purported copyrights. On this basis, WWE objects to the definition of

  “Infringing Games” in the Requests and WWE will use the term “WWE 2K Games” to

  collectively refer to the video games WWE 2K16, WWE 2K17, and WWE 2K18 herein.




                                                    2
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 3 of 26 Page ID #450



                                       RESPONSES TO REQUESTS



  32.    Admit that WWE developed the Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 32 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 32 on the grounds that the term

  “developed” is ambiguous, undefined and susceptible to multiple reasonable interpretations.



  33.    Admit that WWE designed the Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).




                                                   3
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 4 of 26 Page ID #451



  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 33 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 33 on the grounds that the term

  “designed” is ambiguous, undefined and susceptible to multiple reasonable interpretations.



  34.    Admit that WWE programmed the Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 34 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 34 on the grounds that the term

  “programmed” is ambiguous, undefined and susceptible to multiple reasonable interpretations.




                                                   4
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 5 of 26 Page ID #452



  35.    Admit that WWE marketed the Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 35 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.”



  36.    Admit that WWE entered into an agreement with the following co-defendants related to

  the Infringing Games:

         a.      Take-Two

         b.      2K Games

         c.      2K Sports

         d.      Visual Concepts

         e.      Yuke’s

         f.      Yuke’s LA

  RESPONSE:




                                                   5
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 6 of 26 Page ID #453



         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 36 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 36 on the grounds that the phrase

  “entered into an agreement” is ambiguous, undefined and susceptible to multiple reasonable

  interpretations. WWE further objects to Request No. 36 on the grounds that it is compound and,

  therefore, is not reasonably capable of being admitted or denied.



  37.    Admit that WWE played no role in the creation of the Tattoo Works.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).




                                                   6
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 7 of 26 Page ID #454



         WWE further objects to the definition of “WWE” in Request No. 37 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 37 on the grounds that the phrase “played

  no role” and the term “creation” are ambiguous, undefined and susceptible to multiple reasonable

  interpretations.



  38.    Admit that WWE played no role in the design of the Tattoo Works.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 38 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 38 on the grounds that the phrase “played

  no role” and the term “design” are ambiguous, undefined and susceptible to multiple reasonable

  interpretations.




                                                   7
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 8 of 26 Page ID #455



  39.    Admit Alexander created the Tattoo Works.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to Request No. 39 on the grounds that the term “created” is

  ambiguous, undefined and susceptible to multiple reasonable interpretations.



  40.    Admit that the Tattoo Works are original works of authorship

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to Request No. 40 to the extent that it calls for a legal conclusion

  with respect to the phrase “original works of authorship.”



  41.    Admit that the Tattoo Works are expressive works of authorship.

  RESPONSE:


                                                  8
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 9 of 26 Page ID #456



         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to Request No. 41 to the extent that it calls for a legal conclusion

  with respect to the phrase “expressive works of authorship.”



  42.    Admit that WWE knew that the Tattoo Works were created by another authorship.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 42 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 42 on the grounds that the term “created”

  is ambiguous, undefined and susceptible to multiple reasonable interpretations. WWE further




                                                   9
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 10 of 26 Page ID #457



  objects to Request No. 42 on the grounds that the phrase “another authorship” is unclear and

  unintelligible.



  43.     Admit that WWE does not own any rights in the Tattoo Works.

  RESPONSE:

          WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

          WWE further objects to the definition of “WWE” in Request No. 43 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 43 on the grounds that the phrase “own

  any rights” is ambiguous, undefined and susceptible to multiple reasonable interpretations.

  WWE further objects to Request No. 43 to the extent that it calls for a legal conclusion with

  respect to the phrase “own any rights.”



  44.     Admit that before the first Infringing Game was released, WWE knew that Alexander

  was the author of the Tattoo Works.

  RESPONSE:




                                                   10
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 11 of 26 Page ID #458



         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 44 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 44 to the extent that it calls for a legal

  conclusion with respect to the phrase “author of the Tattoo Works.”



  45.    Admit that the portrayal of the Tattoo Works on the Orton Character in the Infringing

  Games is substantially similar to the Tattoo Works as they appear on Mr. Orton’s body.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to Request No. 45 as misleading to the extent that it suggests that

  the depiction of Randy Orton in the WWE 2K Games is a “character” as opposed to the realistic


                                                   11
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 12 of 26 Page ID #459



  depiction of the real-life professional wrestler Randy Orton. WWE further objects to Request

  No. 45 on the grounds that the term “portrayal” is ambiguous, undefined and susceptible to

  multiple reasonable interpretations. WWE further objects to Request No. 45 to the extent that it

  calls for a legal conclusion with respect to the phrase “substantially similar.”



  46.    Admit that WWE had access to the Tattoo Works.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 46 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 46 to the extent that it calls for a legal

  conclusion with respect to the term “access.”



  47.    Admit the Tattoo Works were used as a starting point in creating the Orton Character in

  the Infringing Games.

  RESPONSE:




                                                   12
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 13 of 26 Page ID #460



         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to Request No. 47 as misleading to the extent that it suggests that

  the depiction of Randy Orton in the WWE 2K Games is a “character” as opposed to the realistic

  depiction of the real-life professional wrestler Randy Orton. WWE further objects to Request

  No. 47 on the grounds that the term “creating” and the phrase “starting point” are ambiguous,

  undefined and susceptible to multiple reasonable interpretations.



  48.    Admit the Tattoo Works were used as a starting point in designing the Orton Character in

  the Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to Request No. 48 as misleading to the extent that it suggests that

  the depiction of Randy Orton in the WWE 2K Games is a “character” as opposed to the realistic

  depiction of the real-life professional wrestler Randy Orton. WWE further objects to Request


                                                 13
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 14 of 26 Page ID #461



  No. 48 on the grounds that the term “designing” and the phrase “starting point” are ambiguous,

  undefined and susceptible to multiple reasonable interpretations.



  49.    Admit the Tattoo Works were used as a starting point in developing the Orton Character

  in the Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to Request No. 49 as misleading to the extent that it suggests that

  the depiction of Randy Orton in the WWE 2K Games is a “character” as opposed to the realistic

  depiction of the real-life professional wrestler Randy Orton. WWE further objects to Request

  No. 49 on the grounds that the term “developing” and the phrase “starting point” are ambiguous,

  undefined and susceptible to multiple reasonable interpretations.



  50.    Admit the Tattoo Works were used as a reference in creating the Orton Character in the

  Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to


                                                 14
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 15 of 26 Page ID #462



  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to Request No. 50 as misleading to the extent that it suggests that

  the depiction of Randy Orton in the WWE 2K Games is a “character” as opposed to the realistic

  depiction of the real-life professional wrestler Randy Orton. WWE further objects to Request

  No. 50 on the grounds that the term “creating” and the term “reference” are ambiguous,

  undefined and susceptible to multiple reasonable interpretations.



  51.    Admit the Tattoo Works were used as a reference in designing the Orton Character in the

  Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to Request No. 51 as misleading to the extent that it suggests that

  the depiction of Randy Orton in the WWE 2K Games is a “character” as opposed to the realistic

  depiction of the real-life professional wrestler Randy Orton. WWE further objects to Request

  No. 51 on the grounds that the term “designing” and the term “reference” are ambiguous,

  undefined and susceptible to multiple reasonable interpretations.




                                                 15
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 16 of 26 Page ID #463



  52.      Admit the Tattoo Works were used as a reference in developing the Orton Character in

  the Infringing Games.

  RESPONSE:

           WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

           WWE further objects to Request No. 52 as misleading to the extent that it suggests that

  the depiction of Randy Orton in the WWE 2K Games is a “character” as opposed to the realistic

  depiction of the real-life professional wrestler Randy Orton. WWE further objects to Request

  No. 52 on the grounds that the term “developing” and the term “reference” are ambiguous,

  undefined and susceptible to multiple reasonable interpretations.



  53.      Admit that WWE never obtained authorization from Alexander related to the Tattoo

  Works.

  RESPONSE:

           WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).


                                                  16
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 17 of 26 Page ID #464



         WWE further objects to the definition of “WWE” in Request No. 53 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 53 on the grounds that the phrase “related

  to” is ambiguous, undefined and susceptible to multiple reasonable interpretations. WWE

  further objects to Request No. 53 to the extent that it calls for a legal conclusion with respect to

  the term “authorization.”



  54.    Admit that WWE never obtained authorization from Alexander related to the display of

  Randy Orton in the Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 54 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 54 on the grounds that the phrase “related

  to” and the term “display” are ambiguous, undefined and susceptible to multiple reasonable


                                                   17
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 18 of 26 Page ID #465



  interpretations. WWE further objects to Request No. 54 to the extent that it calls for a legal

  conclusion with respect to the term “authorization.”



  55.    Admit that the Infringing Games were sold in October of 2015.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).



  56.    Admit that the Infringing Games were sold in October of 2016.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).



  57.    Admit that the Infringing Games were sold in October of 2017.

  RESPONSE:




                                                  18
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 19 of 26 Page ID #466



         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).



  58.    Admit that Mr. Orton’s likeness is prominently featured in the Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 77).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to Request No. 58 on the grounds that the phrase “prominently

  featured” is ambiguous, undefined and susceptible to multiple reasonable interpretations.



  59.    Admit that before the first Infringing Game was released, WWE knew that copies of the

  Tattoo Works were featured in the game.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to


                                                 19
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 20 of 26 Page ID #467



  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 59 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 59 on the grounds that the terms “copies”

  and “featured” are ambiguous, undefined and susceptible to multiple reasonable interpretations.

  WWE further objects to Request No. 59 to the extent that it calls for a legal conclusion with

  respect to the term “copies”



  60.    Admit that before the first Infringing Game was released, WWE knew the developers of

  the Infringing Games had referenced the Tattoo Works.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 60 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and


                                                   20
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 21 of 26 Page ID #468



  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 60 on the grounds that the terms

  “developers” and “referenced” are ambiguous, undefined and susceptible to multiple reasonable

  interpretations.



  61.    Admit that before the first Infringing Game was released, WWE knew the developers of

  the Infringing Games made use of the Tattoo Works.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 61 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 61 on the grounds that the term

  “developers” and the phrase “made use of” are ambiguous, undefined and susceptible to multiple

  reasonable interpretations.



  62.    Admit that before the first Infringing Game was released, WWE knew the creators of the

  Infringing Games has [sic] referenced the Tattoo Works.


                                                   21
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 22 of 26 Page ID #469



  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 62 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 62 on the grounds that the terms

  “creators” and “referenced” are ambiguous, undefined and susceptible to multiple reasonable

  interpretations.



  63.    Admit that before the first Infringing Game was released, WWE knew the creators of the

  Infringing Games made use of the Tattoo Works.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).


                                                   22
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 23 of 26 Page ID #470



         WWE further objects to the definition of “WWE” in Request No. 63 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 63 on the grounds that the term

  “creators” and the phrase “made use of” are ambiguous, undefined and susceptible to multiple

  reasonable interpretations.



  64.    Admit that WWE’s approval was required prior to sale of the Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 64 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 64 to the extent that it calls for a legal

  conclusion with respect to the phrase “approval was required.”




                                                   23
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 24 of 26 Page ID #471



  65.    Admit that WWE has received a financial benefit as a result of the use of the Tattoo

  Works in the Infringing Games.

  RESPONSE:

         WWE objects to responding to the Requests on the grounds that the Court lacks personal

  jurisdiction over it for the reasons set forth in WWE’s Memorandum of Law in Support of

  Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 52) and, as such, WWE has moved to

  stay merits-based discovery against it pending disposition of its Motion to Dismiss (Doc. 78).

  See, e.g., Powers v. CSX Transp., Inc., Case No. 3:13-cv-295-WDS-DGW, 2013 U.S. LEXIS

  107506, at *3 (S.D. Ill. July 30, 2013) (Wilkerson, Mag.).

         WWE further objects to the definition of “WWE” in Request No. 65 as ambiguous,

  overbroad and unduly burdensome to the extent that it includes “any parents, subsidiaries,

  divisions, affiliates, predecessors, successors, and assigns, and all of Defendants’ current and

  former officers, directors, owners, shareholders, employees, contractors, agents, attorneys and

  representatives.” WWE further objects to Request No. 65 on the grounds that the phrase “use of

  the Tattoo Works in the Infringing Games” is ambiguous, undefined and susceptible of multiple

  reasonable interpretations.



  Dated: October 15, 2018                               Respectfully submitted,

                                                        _ /s/ Curtis B. Krasik      ________
                                                        Jerry S. McDevitt (pro hac vice)
                                                        Curtis B. Krasik (pro hac vice)
                                                        K&L GATES LLP
                                                        K&L Gates Center
                                                        210 Sixth Avenue
                                                        Pittsburgh, PA 15222
                                                        Phone: (412) 355-6500
                                                        Email: jerry.mcdevitt@klgates.com
                                                        Email: curtis.krasik@klgates.com




                                                   24
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 25 of 26 Page ID #472



                                            Michael J. Nester (49410)
                                            DONOVAN ROSE NESTER P.C.
                                            15 North 1st Street, Suite A
                                            Belleville, Illinois 62220
                                            Phone: (618) 212-6500
                                            Email: mnester@drnpc.com

                                            Attorneys for Defendant World Wrestling
                                            Entertainment, Inc.




                                       25
Case 3:18-cv-00966-MJR-DGW Document 81 Filed 10/15/18 Page 26 of 26 Page ID #473



                                    CERTIFICATE OF SERVICE


          I hereby certify that on October 15, 2018, the foregoing was served by email on, and filed
  with the Clerk of court using the CM/ECF system which will send notification of such filing to,
  the following counsel of record:

                           Anthony G. Simon              asimon@simonlawpc.com
                           Benjamin R. Askew             baskew@simonlawpc.com
                           Anthony R. Friedman           afriedman@simonlawpc.com
                           R. Seth Crompton              scrimpton@allfela.com

                                          Attorneys for Plaintiff

                           Dale M. Cendali               dale.cendali@kirkland.com
                           Joshua L. Simmons             joshua.simmons@kirkland.com

      Attorneys for Defendants 2K Games, Inc., 2K Sports, Inc., Take-Two Interactive Software, Inc.,
                   Visual Concepts Entertainment, Yuke’s Co. Ltd., and Yuke’s LA, Inc.




                                                         _ /s/ Curtis B. Krasik        ________
                                                         Curtis B. Krasik (pro hac vice)
                                                         K&L GATES LLP
                                                         K&L Gates Center
                                                         210 Sixth Avenue
                                                         Pittsburgh, PA 15222
                                                         Phone: (412) 355-6500
                                                         Email: curtis.krasik@klgates.com

                                                         Attorney for Defendant World Wrestling
                                                         Entertainment, Inc.
   




                                                    26
